Citation Nr: 1316266	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  10-45 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected post-surgical residuals of lung cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to October 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which issued a January 2010 rating decision granting the Veteran service-connection at zero percent for post-surgical residuals of lung cancer, effective from July 30, 2009.  In an October 2010 rating decision, the RO increased the rating to 30 percent, effective the date of the grant to service connection.

In an Informal Hearing Presentation, the Veteran's representative argued that the Veteran's notice of disagreement raised of claim of service connection for depression, as secondary to the service-connected lung cancer.  The Board agrees. 

The issue of service connection for depression on a secondary basis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for further evidentiary development of the Veteran's initial rating claim.  In October 2008, the Veteran underwent a right lower lobe wedge resection and right lower lobectomy.  See Miami Valley Hospital, Operation Report, October 2008.  The Veteran was diagnosed with stage I lung cancer.  See Letter from Dr. A.G.L., November 2008.  

The Veteran has alleged that his disability has increased in severity since his most recent VA respiratory examination which took place in November 2009, with additional pulmonary function tests performed in March 2010.  See Veteran's VA Form 9, November 2010.

When a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See 38 C.F.R. § 3.159(c)(4) (2012); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  Therefore, the Board finds that the Veteran's service-connected condition warrants another VA examination to address its current severity. 

The Veteran's representative argued that a separate rating should be assigned for surgical scarring.  The November 2009 VA examination included findings related to the scar and updated findings should be reported in connection with any new examination.  In evaluating the residuals of the lung cancer, the AMC/RO should consider whether a separate rating for scars is warranted.  

The duty to assist requires the RO to make reasonable efforts to obtain relevant VA and private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As the claim is being remanded, any additional treatment records should be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158(b), 3.655 (2012). 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all medical care providers who have treated him for lung cancer related issues, including his scar, during the appeal period, including any treatment he may have received from the Greater Dayton Cancer Center, Miami Valley Hospital, and Dr. A.G.L in Dayton, Ohio, since October 2010.  After securing the necessary release(s), obtain these records.

2. After completion of the foregoing, schedule the Veteran for a VA examination to ascertain the severity of his service-connected post-surgical residuals of lung cancer, including his scar.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All appropriate tests and studies should be conducted and any consultations deemed necessary should be accomplished.  

A complete rationale should be given for all opinions and conclusions expressed.  

3. Thereafter, adjudicate the issue of increased rating for residuals of lung cancer, to include whether a separate evaluation is warranted for scars.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


